Citation Nr: 1543040	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including anxiety, major depression, a bipolar disorder, and a psychotic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 11, 1977 to September 19, 1978.  He was discharged from service Under Honorable Conditions.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The American Legion submitted a letter in April 2015 asking to withdraw representation; however, as the American Legion went on to file the Veteran's Appellate Brief in August 2015, the power of attorney has not been removed from the physical claims file, and the Veteran has been chronically homeless, they are presumed to still be the Veteran's representative at this time.

In December 2014, the Veteran submitted a petition to reopen his claim for service connection for posttraumatic stress disorder (PTSD).  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, a remand is required in order to obtain additional medical records concerning the Veteran's post-service treatment, as set forth below.  Further, efforts are required to ensure that his complete service personnel records and service treatment records have been obtained.  

In addition, the record does not contain sufficient information to make a decision on the claim.  An October 2011 VA examiner diagnosed the Veteran with psychosis, not otherwise specified (NOS), which he stated was not evident while the Veteran was in the military and only became problematic later in his adult life.  However, in June 2011 Kevin Hayes, M.D. diagnosed the Veteran as having a schizoaffective disorder, bipolar subtype, and noted that the Veteran had a history of psychiatric illness that had been brewing during his adolescence and crystallized during his time in the military.  Dr. Hayes stated that during his year in the military, the Veteran exhibited symptoms of psychosis with erratic behaviors that ultimately caused him to be discharged.  On remand, a VA medical opinion should be obtained that addresses the onset/etiology of all of the Veteran's currently diagnosed psychiatric disorders.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and mental health records; and his complete service personnel records, to include all records related to the circumstances surrounding his discharge from service.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Greater Los Angles VA Healthcare System and the Detroit VA Medical Center and/or OPCs (to include all archived records), dated from September 1978 to December 1996.  

3.  Make arrangements to obtain the Veteran's complete treatment records from the Greater Los Angles VA Healthcare System, dated from July 2012 forward.

4.  Make arrangements to obtain the Veteran's complete medical records from the State of California Department of Corrections, to include, but not limited to, records related to his period(s) of incarceration at Jackson Penitentiary and CTF Soledad, dated from September 1978 forward.

5.  Make arrangements to the Veteran's complete treatment records from the following providers, dated from September 1978 forward:  the hospital where he was reportedly treated for a nervous breakdown in 1979; Timothy Whiteus, M.D.; Martin Luther King Hospital, to include any records dated in October 1996; Mt. Sinai Hospital, to include any records dated in 1991, 1992, and 1993; St. Francis Hospital; Humphrey Hospital; Augustus F. Hawkins Psychiatric Facility; Castle West, to include any records dated in 1995; Harbor Lights; and Detroit State Mental Hospital, to include any records dated in 1986 and 1991.  

6.  After obtaining the above records, obtain an addendum opinion from the October 2011 VA examiner or, if unavailable, from another appropriate examiner.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

(a)  After reviewing the claims folder, the examiner should identify all of the Veteran's currently diagnosed psychiatric disorder(s).  For example, the Veteran has been diagnosed as having psychosis, NOS; anxiety; major depression; a bipolar disorder; and schizoaffective disorder, bipolar subtype.  If the examiner disagrees with any psychiatric diagnoses of record, he should explain why.

(b)  With respect to each psychiatric disorder found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should acknowledge and address the Veteran's behavior during service, to include the circumstances surrounding his separation from service, as well as the June 2011 report provided by Kevin Hayes, M.D. diagnosing the Veteran as having a schizoaffective disorder, bipolar subtype, and noting that the Veteran had a history of psychiatric illness that had been brewing during his adolescence and crystallized during his time in the military, and that during his year in the military the Veteran exhibited symptoms of psychosis with erratic behaviors that ultimately caused him to be discharged.  

(c) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a psychosis was manifest within one year after the Veteran's separation from service (i.e.,  between September 1978 and September 1979).

The examiner must provide a complete medical rationale for all opinions provided.  

If the examiner determines that an additional VA examination of the Veteran is required in order to provide the requested opinion(s), then an appropriate examination should be scheduled.  

7.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should be provided with a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



